Martin, J.,

delivered the opinion -of the court.
This.is an action to recover the sum of two thousand four hundred dollars, with six per cent.. interest per annum, according to the laws of Maryland,, on an assignment, for a valuable consideration, by one Thomas H. Fletcher, to the plaintiff of this sum, to be paid by the defendants, from so much of the proceeds of a shipment of tobacco made to them by Fletcher, who was indebted to the plaintiff. The latter took this assignment without any other security, against a protested bill of exchange, for the same amount, on being shown the receipts of the agent of the defendants, that Fletcher owed them nothing, and that the consignment of tobacco had actually been made. The assignment was made on the 21st of May, 1819, at Nashville, and the defendants resided in Baltimore^/ The defendants never consented to the payment of the sum thus assigned, and a suit at law was commenced in the Circuit Court of the United States, for.-the District of Maryland, by the present plaintiff, against the present defendants; and finally determined in the Supreme Court of the United Slates, at the January *490term, 1831, adversely to the pretensions of the plaintiff; bat the case was remanded for a venire facias de novo. See the case in 5 Peters, 580 to 601. The facts of the case reported there, are made evidence in this, by an agreement of record.
A judgment which is reversed by the Supreme Court and remanded for a trial de novo5 docs not settle the rights of the parties and form res jtfdicata.
The defendants, one of them being arrested in New-Orleans, pleaded the general issue and prescription ; and averred, that the matters and things alleged in the pelition, were adjudged and decided in the suit between the same parties, in the Supreme Court of the United States.
There was judgment for the plaintiff, and the defendants appealed.
The case before us presents four points, or questions, for the solution of this court, as follows :
1. Whether the defendants could legally apply the proceeds of the tobacco, to the discharge of their claim on the assignor ?
2. Whether the judgment of the Supreme Court of the United States forms res judicata, or not?
3. Whether the assignment could be enforced in the Court of Chancery in Maryland ; and, if so, whether it must be enforced here?
4. Whether the plaintiff’s action is barred by prescription ?
I. It is clear that the defendant’s claim on Fletcher, had been settled before the shipment of the tobacco, and he had their receipt therefor, which he showed to the plaintiff at the time of the assignment. The defendants could not, therefore, apply the proceeds of the tobacco to the payment of this claim.
II. The judgment of the Circuit Court of the United States for the District of Maryland, was reversed by the Supreme Court, and cannot, therefore, form res judicata; and if it had not been reversed, it could not have availed (he defendants, for it was against them, and gave to the plaintiff what he claimed. The judgment of the Supreme Court of the United States, remanding the case for a venire facias de novo, does not settle the rights of the parties. It is still open for further litigation.
The assignment of a part of a debt will be enforced in the courts of chancery, and by the courts in this state, where the obligation resulting from the assignment of a part of the debt may be implied from the custom of trade, or course of busipa(.t¡egtween the parties.
The courts of this state will enforce an equitable right arising in another state, when the remedy is sought here.
. Prescription is interrupted by a suit in the Uni.'piinginaMtber state>
III./The counsel for the plaintiff has shown that although the assignment of a debt would be disregarded by, or rather would not be enforced in the common law courts of the state of Maryland, which is the locus solutionis, yet the assignment even of a part of a debt would be enforced in the Courts of Chancery in that state : provided the debtor assented thereto; or an obligation, resulting from the assignment of a part of the debt may be fairly implied from the custom of trade, or the course of business between the parties, as a part of their contract. As for example, the deposit of money in a bank ; the proceeds of a crop sent by a planter to his commission merchant for sale; or those of a shipment of produce to a consignee or factor in Baltimore, Liverpool or Havre, which is the present case. See the case of Poydras vs. Delamare et al., 13 Louisiana Reports, 98; Mandeville vs. Welch, 5 Wheaton, 277. See also 2 Story’s Equity Jurisprudence, section 1044; 3 Swanston’s Reports, 393; Tiernan vs. Jackson, 5 Peters, 598.
The plaintiff had, therefore, an equitable right, on. this assignment, in the state of Maryland. The courts of this state are bound to enforce equitable rights. These rights are tobe tested by the lex loci contractus, though the remedy , •17V’ * must be sought according to our laws, to wit, the lexjon. '
IV. The last question is the plea of prescription. The 1 . ‘ ‘ facts show that the assignment was made by Fletcher to Jackson in May, 1819; and suit was commenced in the Circuit Court of the United States for the District of Maryland, in April 1824, and remanded by the Supreme Court of the United States, at its January term, 1831. The suit does not appear to have ever been discontinued, and for aught that we know, may be still pending in that court. The plea of prescription cannot, therefore, avail the defendants.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.